DISMISS and Opinion Filed September 26, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00894-CV

                             SHEDRICK THORNTON, Appellant
                                         V.
                              GABRIELLE BODLEY, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV1400028

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       Appellant appeals from a protective order signed on February 4, 2014. By letter dated

August 7, 2019, the Court questioned its jurisdiction over this appeal due to the untimeliness of

the notice of appeal. We instructed appellant to file a letter brief addressing our concern with an

opportunity for appellee to respond.

       Without a timely filed post-judgment motion extending the appellate timetable, a notice

of appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1.

Without a timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

       The protective order was signed on February 4, 2014. Because appellant did not file a

post-judgment motion extending the appellate timetable, the notice of appeal was due on March
6, 2014. See id. 26.1. Appellant filed his notice of appeal on July 26, 2019, over five years past

the due date.

       Although appellant filed a letter brief, he fails to demonstrate that this Court has

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE


190894F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SHEDRICK THORNTON, Appellant                         On Appeal from the 292nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-19-00894-CV        V.                         Trial Court Cause No. CV1400028.
                                                     Opinion delivered by Justice Myers. Justices
GABRIELLE BODLEY, Appellee                           Osborne and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered this 26th day of September, 2019.




                                             –3–